--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

AMENDMENT NO. 1

TO

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

IN THE AMOUNT OF US$3,500,000

BY AND AMONG

THE PULSE BEVERAGE CORPORATION,
as Borrower,

AND

TCA GLOBAL CREDIT MASTER FUND, LP,
as Lender

--------------------------------------------------------------------------------

March [●], 2016

 

 

 

--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO
SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

THIS AMENDMENT NO. 1 TO SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (this
“Amendment”) is dated and effective as of March [●], 2016 (the “Effective
Date”), by and among (i) THE PULSE BEVERAGE CORPORATION, a corporation
incorporated under the laws of the State of Nevada (the “Borrower”), (ii) any
Person to hereafter become a Subsidiary of the Borrower pursuant to Section
10.18 of the Credit Agreement, and any Person that from time to time may
hereafter become liable for the Obligations, or any part thereof, as joint and
several guarantors (together, jointly and severally, the “Guarantors” and
together with the Borrower, the “Credit Parties”) and (iii) TCA GLOBAL CREDIT
MASTER FUND, LP, a limited partnership organized and existing under the laws of
the Cayman Islands, as lender (the “Lender”).

W I T N E S S E T H

WHEREAS, the Borrower and Lender have entered into that certain Senior Secured
Revolving Credit Facility Agreement, dated as of July 31, 2015 and made
effective as of November 6, 2015 (the “Credit Agreement”), pursuant to which the
Lender agreed to make available to the Borrower a secured revolving loan in the
amount of up to Three Million Five Hundred Thousand United States Dollars
(US$3,500,000), subject to the terms and conditions therein contained, and of
this amount, the Lender made an initial principal advance of Nine Hundred
Thousand and No/100 United States Dollars (US$900,000) to the Borrower;

WHEREAS, as of the date hereof, a total aggregate principal amount of Nine
Hundred Thousand and No/100 United States Dollars (US$900,000) of principal plus
applicable interest and fees are outstanding;

WHEREAS, in connection with this Amendment, the Borrower has requested and the
Lender has agreed to advance an additional principal amount of One Million and
No/100 United States Dollars (US$1,000,000) to the Borrower for working capital
financing for Borrower and for any other purposes permitted under the Credit
Agreement, as amended hereby, and of such additional principal amount, Five
Hundred Thousand and No/100 United States Dollars (US$500,000) shall be reserved
by the Lender until such time as Lender shall determine in its sole and absolute
discretion;

WHEREAS, the parties to this Amendment desire to amend the Credit Agreement (as
amended hereby, the “Amended Credit Agreement”), as set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

1.                  Defined Terms.  Unless otherwise defined herein, the
capitalized terms used herein shall have the meanings assigned to such terms in
the Credit Agreement.

2.                  Amendment of the Credit Agreement.  Subject to the terms and
conditions of this Amendment, the Credit Agreement is hereby amended and
supplemented as follows:

2

--------------------------------------------------------------------------------

(a)                all references to the “Senior Secured Revolving Credit
Facility Agreement” or the “Agreement” contained in the Credit Agreement shall
be deemed to refer to the Credit Agreement as further amended hereby;

(b)               all reference to “Loan Documents” contained in the Credit
Agreement shall be deemed to include, without limitation, the Amended and
Restated Promissory Note (as defined herein);

(c)                The definition of “Revolving Loan Commitment” shall be
deleted in its entirety and shall be replaced with the following:

  “Revolving Loan Commitment” shall mean One Million Nine Hundred Thousand and
No/100 United States Dollars (US$1,900,000), and in the event Borrower requests
and Lender agrees to increase the Revolving Loan Commitment pursuant to Section
2.1(b), such aggregate additional amount up to Three Million Five Hundred
Thousand and No/100 United States Dollars (US$3,500,000).

3.                  Issuance of Amended and Restated Promissory Note.  Subject
to the terms and conditions of this Amendment, the Borrower shall and does
hereby agree to issue to the Lender, simultaneously with the execution of this
Amendment, an original amended and restated senior secured revolving convertible
promissory note in the principal amount of One Million Nine Hundred Thousand and
No/100 United States Dollars (US$1,900,000), dated as of the Effective Date, in
the form attached hereto as Exhibit A (the “Amended and Restated Promissory
Note”).  The Lender shall advance Five Hundred Thousand and No/100 United States
Dollars (US$500,000) to the Borrower on the closing date contemplated in
connection herewith and the Lender shall reserve Five Hundred Thousand and
No/100 United States Dollars (US$500,000) until such later time as Lender shall
determine in its sole and absolute discretion.

4.                  Cancellation of Existing Promissory Note.  By the Credit
Parties’ execution and delivery to the Lender of the Amended and Restated
Promissory Note, that certain Senior Secured Revolving Convertible Promissory
Note originally issued by the Borrower in favor of the Lender, dated as of July
31, 2015 and made effective as of November 6, 2015, in the original principal
amount of Nine Hundred Thousand and No/100 United States Dollars (US$900,000)
shall be hereby immediately and irrevocably cancelled without further action on
the part of the Lender or the Borrower.  It is the intention of the parties that
while the Amended and Restated Promissory Note amends, restates, replaces and
supersedes the existing promissory note, in its entirety, the issuance of the
Amended and Restated Promissory Note is not in payment or satisfaction of the
existing promissory note, but rather is the substitute of one evidence of debt
for another without any intent to extinguish the existing debt.

5.                  Representations and Warranties of the Credit Parties.  The
Credit Parties represent and warrant to the Lender that immediately after giving
effect to this Amendment, the representations and warranties of the Credit
Parties a set forth in the Credit Agreement, as amended hereby, are true and
correct in all material respects and no Default or Event of Default shall have
occurred and be continuing. 

6.                  Security Interest Confirmation.  The Credit Parties each
hereby represent, warrant and covenant that (i) the Lender’s security interests
in all of the “Collateral” (as such

3

--------------------------------------------------------------------------------

term is defined in each Security Agreement executed by each of the Credit
Parties in connection with the Credit Agreement) are and remain valid,
perfected, security interests in such Collateral, (ii) the additional principal
amount advanced by the Lender in connection with this Amendment and any and all
additional obligations incurred by the Credit Parties in connection therewith
constitute Obligations (as defined in the Credit Agreement) and such additional
principal amount and additional obligations are each secured by Lender’s
security interests in all of the Collateral, and (iii) the Credit Parties have
not granted any other encumbrances or security interests of any nature or kind
in favor of any other Person affecting any of such Collateral, other than
Permitted Liens.

7.                  Ratification. The Credit Parties hereby acknowledge,
represent, warrant and confirm to Lender that: (i) each of the Loan Documents
executed by the Credit Parties are valid and binding obligations of the Credit
Parties, enforceable thereagainst in accordance with their respective terms;
(ii) all obligations of the Credit Parties under all the Loan Documents are,
shall be and continue to be secured by and under the Security Agreements, the
Guaranty Agreements, the UCC Financing Statements, and all other Loan Documents;
(iii) there are no defenses, setoffs, counterclaims, cross-actions or equities
in favor of the Credit Parties to or against the enforcement of any of the Loan
Documents, and to the extent the Credit Parties have any defenses, setoffs,
counterclaims, cross-actions or equities against the Lender and/or against the
enforceability of any of the Loan Documents, the Credit Parties acknowledge and
agree that same are hereby fully and unconditionally waived by the Credit
Parties; and (iv) no oral representations, statements, or inducements have been
made by Lender or any agents or representatives of the Lender with respect to
any of the Loan Documents.

8.                  No Defaults.  Each Credit Party hereby represents and
warrants that as of the date hereof there exists no Event of Default or any
condition which, with the giving of notice or passage of time, or both, would
constitute an Event of Default.  The Lender hereby acknowledges and agrees that,
to its knowledge, as of the date hereof there exists no Event of Default.

9.                  Covenants.  Each Credit Party hereby reaffirms that it has
duly performed and observed the covenants and undertakings set forth in the
Credit Agreement and each Loan Document, and covenants and undertakes to
continue to duly perform and observe such covenants and undertakings, as amended
hereby, so long as the Credit Agreement, as amended hereby, shall remain in
effect.

10.              No Other Amendment.  All other terms and conditions of the
Credit Agreement shall remain in full force and effect and the Credit Agreement
shall be read and construed as if the terms of this Amendment were included
therein by way of addition or substitution, as the case may be.

11.              Second Tranche Advisory Fee Shares. 

(a)                The Borrower hereby agrees to pay to the Lender, on the date
hereof, a fee for advisory services provided by the Lender to the Borrower prior
to the Effective Date by issuing to the Lender two hundred percent (200%) of
that number of shares of the Borrower’s Common Stock equal to a dollar amount of
Three Hundred Fifty Thousand and No/100 United States Dollars (US$350,000) (the
“Second Tranche Advisory Fee”).  It is agreed that the number of shares of
Common Stock issuable to Lender under this section shall be [●] (the 

4

--------------------------------------------------------------------------------

“Second Tranche Advisory Fee Shares”).  The Borrower shall issue certificates
representing the Second Tranche Advisory Fee Shares immediately upon the
Borrower’s execution of this Amendment.  In the event such certificates
representing the Second Tranche Advisory Fee Shares issuable hereunder shall not
be delivered to the Lender within five (5) Business Days of the Effective Date,
the Borrower shall be in immediate default under this Amendment, the Credit
Agreement and the Loan Documents.  The Second Tranche Advisory Fee Shares, when
issued, shall be deemed to be validly issued, fully paid, and non-assessable
shares of the Borrower’s Common Stock.  The Second Tranche Advisory Fee Shares
are and shall be deemed fully earned in connection with the advisory services
provided by the Lender to the Borrower as of the date hereof. 

(b)               Adjustment to Second Tranche Advisory Fee Shares.  It is the
intention of the Borrower and Lender that the Lender shall generate net proceeds
from the sale of the Second Tranche Advisory Fee Shares equal to the Second
Tranche Advisory Fee. The Lender shall have the right (but not an obligation) to
sell the Second Tranche Advisory Fee Shares in the Principal Trading Market or
otherwise, at any time in accordance with applicable securities laws, subject to
the limitation that its weekly sales of the Second Tranche Advisory Fee Shares
shall not exceed twenty-five percent (25%) of the average weekly volume for the
Borrower’s Common Stock.  At any time the Lender may elect, the Lender may
deliver to the Borrower a reconciliation statement showing the net proceeds
actually received by the Lender from the sale of the Second Tranche Advisory Fee
Shares (the “Sale Reconciliation”).  If, as of the date of the delivery by
Lender of the Sale Reconciliation, the Lender has not realized net proceeds from
the sale of such Second Tranche Advisory Fee Shares equal to at least the Second
Tranche Advisory Fee, as shown on the Sale Reconciliation, then the Borrower
shall immediately take all required action necessary or required in order to
cause the issuance of additional shares of Common Stock, in the Lender’s sole
discretion, to the Lender in an amount sufficient such that, when sold and the
net proceeds thereof are added to the net proceeds from the sale of any of the
previously issued and sold Second Tranche Advisory Fee Shares, the Lender shall
have received total net funds equal to the Second Tranche Advisory Fee.  If
additional shares of Common Stock are issued pursuant to the immediately
preceding sentence, and after the sale of such additional issued shares of
Common Stock, the Lender still has not received net proceeds equal to at least
the Second Tranche Advisory Fee, then the Borrower shall again be required to
immediately take all required action necessary or required in order to cause the
issuance of additional shares of Common Stock, in the Lender’s sole discretion,
to the Lender as contemplated above, and such additional issuances shall
continue until the Lender has received net proceeds from the sale of such Common
Stock equal to the Second Tranche Advisory Fee.  In the event the Lender
receives net proceeds from the sale of Second Tranche Advisory Fee Shares equal
to the Second Tranche Advisory Fee, and the Lender still has Second Tranche
Advisory Fee Shares remaining to be sold, the Lender shall return all such
remaining Second Tranche Advisory Fee Shares to the Borrower.  In the event
additional Common Stock is required to be issued as outlined above, the Borrower
shall instruct its Transfer Agent to issue certificates representing such
additional shares of Common Stock to the Lender immediately subsequent to the
Lender’s notification to the Borrower that additional shares of Common Stock are
issuable hereunder, and the Borrower shall in any event cause its Transfer Agent
to deliver such certificates to Lender within three (3) Business Days following
the date Lender notifies the Borrower that additional shares of Common Stock are
to be issued hereunder.  In the event such certificates representing such
additional shares of Common Stock issuable hereunder shall not be delivered to
the Lender within said three (3) Business Day period, same shall be an immediate
default under this Agreement and the Loan Documents.  Notwithstanding anything
contained in this Section to the 

5

--------------------------------------------------------------------------------

contrary, at the time at which the Second Tranche Advisory Fee Shares become
unrestricted pursuant to applicable securities laws, the Borrower shall have the
right, at any time during such period, to redeem any Second Tranche Advisory Fee
Shares then in the Lender’s possession for an amount payable by the Borrower to
Lender in cash equal to the Second Tranche Advisory Fee, less any net cash
proceeds received by the Lender from any previous sales of Second Tranche
Advisory Fee Shares.  Upon Lender’s receipt of such cash payment in accordance
with the immediately preceding sentence, the Lender shall return any then
remaining Second Tranche Advisory Fee Shares in its possession back to the
Borrower and otherwise undertake any required actions reasonably requested by
Borrower to have such then remaining Second Tranche Advisory Fee Shares returned
to Borrower.  The Borrower’s obligation to pay the Second Tranche Advisory Fee
contemplated by this Section, whether in cash or thru the sale of Second Tranche
Advisory Fee Shares, shall be an Obligation hereunder, secured by all Loan
Documents, and failure by the Borrower to pay such Second Tranche Advisory Fee
in full as required by Section shall be an immediate Event of Default hereunder
and under the other Loan Documents. 

(c)                Mandatory Redemption.  Notwithstanding anything contained
herein to the contrary, in the event that the Lender has not realized net
proceeds from the sale of Second Tranche Advisory Fee Shares equal to at least
the Second Tranche Advisory Fee by the earlier to occur of: (A) the twelve (12)
month anniversary of the Effective Date; (B) the occurrence of an Event of
Default; or (C) the Revolving Loan Maturity Date, then at any time thereafter,
the Lender shall have the right, upon written notice to the Borrower, to require
the Borrower to redeem all Second Tranche Advisory Fee Shares then in Lender’s
possession for cash equal to the Second Tranche Advisory Fee, less any cash
proceeds received by the Lender from any previous sales of Second Tranche
Advisory Fee Shares, if any.  In the event such redemption notice is given by
the Lender, the Borrower shall redeem the then remaining Second Tranche Advisory
Fee Shares in Lender’s possession for an amount of Dollars equal to the Second
Tranche Advisory Fee, less any cash proceeds received by the Lender from any
previous sales of Second Tranche Advisory Fee Shares, if any, payable by wire
transfer to an account designated by Lender within five (5) Business Days from
the date the Lender delivers such redemption notice to the Borrower.

(d)               Piggyback Registration Rights.  In the event that the Borrower
files a registration statement with respect to its Common Stock with the SEC
(other than a registration statement on Form S-4 or S-8 or any successor form
thereto) after the Effective Date but before the Lender sells the Second Tranche
Advisory Fee Shares, the Second Tranche Advisory Fee Shares shall be registered
pursuant to such registration statement. 

12.              Fees and Expenses.  The Borrower agrees to pay to the Lender,
upon the execution hereof, (i) a transaction advisory fee equal to Twenty
Thousand United States Dollars (US$20,000), (ii) a legal fee equal to Seven
Thousand Five Hundred United States Dollars (US$7,500), (iii) a due diligence
fee equal to Five Thousand United States Dollars (US$5,000), (iv) an asset
monitoring fee equal to Two Thousand United States Dollars ($2,000), and (v) all
costs and expenses of the Lender and Lender's counsel in connection with the
preparation and execution of this Amendment and the Fee Notes and the review of
all other documentation in connection herewith and therewith, which such amount
shall be offset against the Escrow Release Amount and paid on the Effective
Date.

6

--------------------------------------------------------------------------------

13.              Conditions Precedent.  The effectiveness of this Amendment and
the obligation that the Lender to advance the additional principal amounts
provided herein shall be expressly subject to the following conditions
precedent:

(a)                Amendment.  Each Credit Party shall have executed and
delivered to the Lender two original copies of this Amendment;

(b)               Amended and Restated Promissory Note.  Each Credit Party shall
have executed and delivered to the Lender an original copy of the Amended and
Restated Promissory Note in the principal amount of One Million Nine Hundred
Thousand and No/100 United States Dollars (US$1,900,000), dated as of the
Effective Date;

(c)                Use of Proceeds Confirmation.  The Borrower shall have
executed and delivered to the Lender an original copy of a Use of Proceeds
Confirmation, including a copy of the Borrower’s twelve (12) month financial
projections attached as an exhibit thereto, dated as of the Effective Date, in
the form attached hereto as Exhibit B.

(d)               Closing Statement.  The Borrower shall have executed and
delivered to the Lender a closing statement in form and substance satisfactory
to the Lender;

(e)                Corporate Documents.  The Lender shall have received such
evidence as it may require as to the authority of the officers or
attorneys-in-fact executing this Amendment and such other corporate documents it
may request, including, but not limited to, approval of the board of directors
of each of the Credit Parties, resolutions of the shareholders of each Credit
Party, an officer’s certificate of each Credit Party, each in form and substance
satisfactory to the Lender in its sole discretion;

(f)                Opinion of Counsel.  The Lender shall have received a
customary opinion of the Credit Parties’, in form and substance satisfactory to
the Lender in its sole discretion;

(g)               Search Results.  The Lender shall have received copies of UCC
search reports, issued by the Secretary of State of the state of incorporation
of each Credit Party, dated such a date as is reasonably acceptable to Lender,
listing all effective financing statements which name the Credit Parties, under
their present name and any previous names, as debtors, together with copies of
such financing statements;

(h)               Certificate of Good Standing.  The Lender shall have received
copies of certificates of good standing with respect to each Credit Party,
issued by the Secretary of State of the state of incorporation of each Credit
Party, dated such a date as is reasonably acceptable to Lender, evidencing the
good standing thereof;

(i)                 Fees Paid.  The Lender or its counsel shall have received
payment in full of all fees and expenses due under this Amendment; and

(j)                 No Event of Default; Representations and Warranties.  The
Lender shall be satisfied, and shall have received a certificate signed by a
duly authorized officer of each Credit Party, dated such a date as is reasonably
acceptable to Lender, that (i) no Event of Default or event which, with the
passage of time, giving of notice or both would become an Event of Default have
occurred and be continuing; and (ii) the representations and warranties of the
Borrower contained in the Credit Agreement, as amended and supplemented hereby,
shall be true

7

--------------------------------------------------------------------------------

on and as of the Effective Date (except to the extent such representation or
warranty expressly relates to an earlier date).

14.              Execution in Counterparts.  This Amendment may be executed in
one or more counterparts, all of which taken together shall be deemed and
considered one and the same Amendment, and same shall become effective when
counterparts have been signed by each party and each party has delivered its
signed counterpart to the other party. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
file or other similar format file, such signature shall be deemed an original
for all purposes and shall create a valid and binding obligation of the party
executing same with the same force and effect as if such facsimile or “.pdf”
signature page was an original thereof.

15.              Authority and Approval of Agreement; Binding Effect.  The
execution and delivery by the Credit Parties of this Amendment, and the
documents executed and delivered in connection herewith, and the performance by
Credit Parties of all of its obligations hereunder and thereunder, have been
duly and validly authorized and approved by the Credit Parties and its boards of
directors pursuant to all applicable laws, and other than the corporate action
or resolutions delivered by the Credit Parties in connection with this
Amendment, no other corporate action or consent on the part of the Credit
Parties, its board of directors, stockholders or any other Person is necessary
or required by the Credit Parties to execute this Amendment, and the documents
executed and delivered in connection herewith and therewith, to consummate the
transactions contemplated herein and therein, or perform all of the Credit
Parties’ obligations hereunder and thereunder.  This Amendment, and each of the
documents executed and delivered in connection herewith and therewith, have been
duly and validly executed by the Credit Parties (and the officer executing this
Amendment and all such other documents is duly authorized to act and execute
same on behalf of the Credit Parties) and constitute the valid and legally
binding agreements of the Credit Parties, enforceable against the Credit Parties
in accordance with their respective terms.

16.              Indemnification. The Credit Parties hereby indemnifies and
holds the Lender harmless from and against any and all claims payable by the
Lender to any Person, including reasonable attorneys' and paralegals' fees and
expenses, court costs, settlement amounts, costs of investigation and interest
thereon from the time such amounts are due at the highest non-usurious rate of
interest permitted by applicable law, through all negotiations, mediations,
arbitrations, trial and appellate levels, as a result of, or arising out of, or
relating to any matters relating to this Amendment, or any of the Loan
Documents. The foregoing indemnification obligations shall survive the
termination of any of the Loan Documents and repayment of the Revolving Note.

17.              Release.  As a material inducement for Lender to enter into
this Amendment, the Credit Parties do hereby release, waive, discharge,
covenants not to sue, acquits, satisfies and forever discharges the Lender and
its respective successors and assigns, from any and all claims whatsoever in law
or in equity which the Credit Parties ever had, now has, or which any successor
or assign of the Credit Parties hereafter can, shall or may have against the
Lender, for, upon or by reason of any matter, cause or thing whatsoever related
to the this Amendment or any other Loan Documents, through the date hereof. The
Credit Parties further expressly agree that the foregoing release and waiver is
intended to be as broad and inclusive as permitted by the laws of the
jurisdiction governing the Loan Documents. In addition to, and without limiting
the generality of foregoing, the Credit Parties further covenant with and 

8

--------------------------------------------------------------------------------

warrant unto the Lender, that there exist no claims, counterclaims, defenses,
objections, offsets or other claims against the Lender, or the obligation of the
Credit Parties to comply with the terms and provisions of the Loan Documents.
The foregoing release shall survive the termination of any of the Loan Documents
and repayment of the Revolving Note.

18.              Lender’s Conduct. As of the date of this Amendment, the Credit
Parties hereby acknowledge and admit that: (i) the Lender has acted in good
faith and has fulfilled and fully performed all of its obligations under or in
connection with any of the Loan Documents; and (ii) that there are no other
promises, obligations, understandings or agreements with respect to the Loan
Documents, except as expressly set forth herein and the other Loan Documents.

19.              GOVERNING LAW.  EXCEPT IN THE CASE OF THE MANDATORY FORUM
SELECTION CLAUSE SET FORTH HEREIN, THIS AMENDMENT, THE CREDIT AGREEMENT, AS
AMENDED HEREBY, THE LOAN DOCUMENTS AND THE REVOLVING NOTE SHALL BE SHALL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS.

20.              MANDATORY FORUM SELECTION.  ANY DISPUTE ARISING UNDER, RELATING
TO, OR IN CONNECTION WITH THE AMENDMENT OR RELATED TO ANY MATTER WHICH IS THE
SUBJECT OF OR INCIDENTAL TO THE AMENDMENT (WHETHER OR NOT SUCH CLAIM IS BASED
UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION
AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA
OR THE STATE AND/OR FEDERAL COURTS LOCATED IN CLARK COUNTY, NEVADA (AS
DETERMINED BY LENDER).  THIS PROVISION IS INTENDED TO BE A “MANDATORY” FORUM
SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT WITH FLORIDA LAW OR
NEVADA LAW, AS APPLICABLE.

21.              Amendment Effective Date.  All references in any Loan Document
to the Credit Agreement on and after the date hereof shall be deemed to refer to
the Credit Agreement as amended hereby, and the parties hereto agree that on and
after the Effective Date, the Credit Agreement, as amended hereby, is in full
force and effect.

[signatures pages follow]

9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

BORROWER:

THE PULSE BEVERAGE CORPORATION

By:      _____________________________
Name:  Robert E. Yates
Title:    Chief Executive Officer

STATE OF ________________   )   )  SS. COUNTY OF ______________  )

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Robert E. Yates, Chief Executive Officer of
The Pulse Beverage Corporation, a Nevada corporation, who is personally known to
me to be the same person whose name is subscribed to the foregoing, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

            GIVEN under my hand and notarial seal this _____ day of
________________, 20____.

 

______________________________________
                                            Notary Public

                      My Commission Expires:

______________________________________

10

--------------------------------------------------------------------------------

LENDER:

TCA GLOBAL CREDIT MASTER FUND, LP

By:      TCA Global Credit Fund GP, Ltd.
Its:       General Partner

By:      ___________________________
Name:  Robert Press
Title:    Director

11

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF AMENDED AND RESTATED PROMISSORY NOTE

12

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF USE OF PROCEEDS CONFIRMATION

13

--------------------------------------------------------------------------------

4836-7968-6703, v.  1-1588-6359, v.  1

14

--------------------------------------------------------------------------------